Zimmerman, Judge.
Under the controlling provisions of applicable Section 145.01 (K), Revised Code, a part of the chapter entitled, “Public Employees Retirement System,” and including the terms, “annual compensation” and “total earnings,” in the definition of “final average salary,” the retirement benefits of a longtime law director of a municipality, who is a public employee and a member of the system upon his retirement, are to be computed and paid on the basis of the average annual salary he received as law director and all other compensation paid him by the municipality for his services during the five-year period preceding his retirement. The employer and employee must each make the prescribed contributions to the appropriate funds administered by the Public Employees Retirement Board as trustee.
Writ allowed accordingly.
Taft, C. J., Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.